DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (WO 2018/016489 A1) in view of Liao et al. (US 2020/0165501 A1).
Note: citations to WO 2018/016489 A1 in this action refer to US 2019/0241729 A1, which is taken to represent an English language version of WO 2018/016489 A1 as US 2019/0241729 A1 is based on the US national phase application of WO 2018/016489 A1.
	Morita et al. is directed to a resin composition used to produce printed wiring boards having excellent high-frequency characteristics (paragraph 0018).  The resin composition comprises maleimide compound (A) having a saturated or unsaturated divalent hydrocarbon group (paragraph 0027).  This maleimide compound may have a divalent groups having at least two imide bonds (paragraph 0030), such as a structure that reads on Formula (I) of instant claim 7 (paragraph 0032).  The saturated or unsaturated divalent hydrocarbon group may have a structure that reads on Formula (II) of instant claim 5 (paragraphs 0042-0043).  The weight average molecular weight of maleimide compound (A) is 500 to 10,000 (paragraph 0048).  The resin composition further comprising aromatic maleimide compound (B) (paragraph 0068).  The maleimide group of compound (B) is bonded to an aromatic ring (paragraphs 0074-0078).  The resin composition may be used to form a prepreg by coating the composition on a reinforcing base material (paragraph 0148).  A laminate may be formed by disposing a metal foil on one surface of the prepreg (paragraph 0152).
	Compounds (A) and (B) of Morita et al. corresponds to compounds (A) and (B), respectively, of the instant claims.  The resin film coated on the fiber base corresponds to the adhesive layer of the instant claims while the fiber base corresponds to the fluororesin substrate of the instant claims.
	Regarding claim 12, the resin composition may further contain a thermoplastic elastomer (paragraph 0092), such as a hydrogenated styrene butadiene styrene copolymer (paragraphs 0097), that has been modified with an acid anhydride (paragraph 0114), such as maleic anhydride (paragraph 0115).  
	Morita et al. do not teach the use of a reinforcing base material comprising a fluororesin, such as polytetrafluoroethylene, having a dielectric constant or dielectric loss tangent as recited in instant claim 1.
	Liao et al. is directed to a fluorocarbon resin composition suitable for use in the manufacture of prepregs and copper foil substrates for high-frequency circuit boards (paragraph 0001).  In the embodiment of Example 4, the prepreg is formed from a composition comprising polytetrafluoroethylene and having: a dielectric constant of 2.51, a dielectric loss of 0.0013, and a thickness of 105 m (Table 1).  Both the dielectric constant and dielectric loss are measured at frequencies of 10 GHz (paragraphs 0045-0048).  Moreover, since Liao et al. are silent as to the temperatures at which the dielectric constant and dielectric loss are measured, one of ordinary skill in the art would presume that the measurements were made at room temperature.
	It would have been obvious to one of ordinary skill in the art to use the prepreg of Liao et al. as the reinforcing base material of Morita et al. since the courts have held the selection of a known material (e.g. the prepreg of Liao et al.) based on its suitability for its intended use (e.g. substrate for a high-frequency circuit board) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally, while the specific embodiments presented by Liao et al. in Table 1 do not have a thickness within the range of 110 to 12,700 m, the thicknesses that are taught by Liao et al. (e.g. 105 m in Example 4) are close enough to the claimed lower limit of 110 m that, absence a showing of criticality or unexpected results, one of ordinary skill in the art would have expected them to have similar properties.  The courts have held that a a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (WO 2018/016489 A1) in view of Liao et al. (US 2020/0165501 A1) as applied to claim 1 above, and further in view of Shimokawa et al. (US 2011/0005812 A1).
	Morita et al. taken in view of Liao et al. suggest all the limitations of claim 10, as outlined above, except for ensuring that the metal foil has a roughness of 0.05 to 2 m.
	Shimokawa et al. is directed to a metal foil to be laminated to a polyimide resin for use as a circuit board (paragraph 0001).  When the metal foil has a roughness of 3.0 m or less, exhibits excellent adherence between the metal foil and the polyimide (paragraph 0052).  The roughness is preferably in the range of 1.3 to 3.0 m (paragraph 0054).
	It would have been obvious to one of ordinary skill in the art to use a metal foil have a roughness within the range of 1.3 to 3.0 m to yield a printed wiring board exhibiting excellent adhesion between the metal foil and underlying resin layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (WO 2018/016489 A1) in view of Liao et al. (US 2020/0165501 A1) as applied to claim 1 above, and further in view of Mizuno et al. (US 2017/0051109 A1).
	Morita et al. taken in view of Liao et al. suggest all the limitations of claim 11, as set forth above, except for the addition of a cyanate ester resin into the resin composition.
	Mizuno et al. is directed to a prepreg formed from a maleimide group containing resin composition suitable for forming a printed wiring board (paragraph 0001).  Mizuno et al. teach that a cyanate ester resin may be added to the composition to improve properties such as adhesion to a conductor, heat resistance, low thermal expansion, and the like (paragraph 0072).  Mizuno et al. further teach that prepreg substrates formed form tetrafluoroethylene fibers are suitably have a thickness of 0.02 to 0.5 mm - i.e. 20 to 500 m (paragraph 0124).
	It would have been obvious to one of ordinary skill in the art to add a cyanate ester resin to the resin composition to improve its adhesion to the conductive foil as well as improving its heat resistance, thermal expansion, and the like.

Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive.
	The applicant argues that, since Liao et al. (US 2020/0165501 A1) disclose fluorocarbon resin prepregs having a thickness of 99 to 107 m, it would not have been obvious to one of ordinary skill in the art to produce a fluororesin substrate having a thickness of 110 to 12,700 m as currently recited in claim 1.
	This is not persuasive because the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  The difference between, for example, Embodiment 4 having a thickness of 105 m and the claimed lower limit of 110 m represents a difference of less than 5%.  Since these values are so close and there is nothing on the record demonstrating criticality or unexpected results associated with the claimed range, one of ordinary skill in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787